WIGGINTON, Judge.
Appellant seeks review of the trial court's summary denial of his motion for post-conviction relief filed pursuant to Fla. R.Crim.P. 3.850. He contends that the court improperly imposed costs pursuant to section 27.3455, Florida Statutes (1985). Although the State’s brief represents that the court in fact did not impose costs, the trial court did not attach to its order any portion of the files or record which would show conclusively that appellant is entitled to no relief. Accordingly, we must reverse *481and remand for the court to do so, as mandated by the rule.
JOANOS and ZEHMER, JJ., concur.